Citation Nr: 1721968	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-06 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for urinary incontinence.

4.  Entitlement to service connection for lesions of the lower extremities.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.

7.  Entitlement to service connection for ischemic heart disease.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for deep vein thrombosis.

10.  Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder prior to May 19, 2016, and in excess of 70 percent thereafter.

11.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

12.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the bilateral upper extremities.

13.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the bilateral lower extremities.

14.  Entitlement to an initial rating in excess of 30 percent for Parkinson's Disease.

15.  Entitlement to an earlier effective date for bilateral upper and lower peripheral neuropathy.

16.  Entitlement to an earlier effective date for Parkinson's Disease.

17.  Entitlement to a total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Air Force from December 1968 to February 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2010, March 2012, May 2012, September 2013, and May 2016 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

At the outset, the Board notes that the issues of service connection for tinnitus, erectile dysfunction, and left ear hearing loss, as well as SMC for loss of use of a creative organ were awarded in a January 2017 rating decision.  As the award is a grant of full benefits sought, these issues are no longer on appeal.

The Board addressed the issues on appeal in a May 2015 decision, granting, in part, service connection for bilateral upper and lower peripheral neuropathy, and remanding the remanding issues for additional evidentiary development.

The issues of service connection for lesions of the lower extremities, ischemic heart disease, hypertension, deep vein thrombosis, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's urinary incontinence was not incurred in or otherwise related to active duty service, nor was it caused by or aggravated by a service-connected disability.

2.  The Veteran's right ear hearing loss was not incurred in or otherwise related to active duty service.

3.  Prior to May 19, 2016, the Veteran's acquired psychiatric disorder manifested with occupational and social impairment with reduced reliability and productivity.  Since May 19, 2016, his disability manifested with occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

4.  The Veteran's diabetes requires medication and restricted diet, but not regulation of activities.

5.  The Veteran's peripheral neuropathy of the bilateral upper extremities manifested with no more than mild symptoms throughout the claims period.

6.  The Veteran's peripheral neuropathy of the bilateral lower extremities manifested with no more than mild symptoms throughout the claims period.

7.  The Veteran's Parkinson's Disease manifested with residuals of bilateral upper extremity tremors, stooped posture, and balance impairment.

8.  The claims file includes no statement or communication from the Veteran, or other document, prior to September 19, 2009, that constitutes a pending claim for service connection for bilateral upper and lower extremity peripheral neuropathy.

9.  The claims file includes no statement or communication from the Veteran, or other document, prior to December 7, 2012, that constitutes a pending claim for service connection for Parkinson's Disease.


CONCLUSION OF LAW

1.  The criteria for service connection for urinary incontinence have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).

2.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for entitlement to an initial rating for an acquired psychiatric disability in excess of 50 percent prior to May 19, 2016, and in excess of 70 since May 19, 2016, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2016); Diagnostic Code 9440.

4.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.119, Diagnostic Code 7913 (2016).

5.  The criteria for entitlement to an initial rating in excess of 20 percent for bilateral upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344; Diagnostic Code 8714 (2016).

6.  The criteria for entitlement to an initial rating in excess of 10 percent for bilateral lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344; Diagnostic Code 8721 (2016).

7.  The criteria for entitlement to an initial rating in excess of 30 percent for Parkinson's Disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344; Diagnostic Code 8004 (2016).

8.  The criteria for an effective date earlier than September 19, 2009 for bilateral upper and lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.159, 3.340, 3.341, 3.400 (2016).

9.  The criteria for an effective date earlier than December 7, 2012 for Parkinson's Disease have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.159, 3.340, 3.341, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the May 2015 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.
 
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Urinary Incontinence

The Veteran contends that he is entitled to service connection for his urinary incontinence.  After a thorough review of the evidence, the Board finds that the Veteran's urinary incontinence was not incurred in or related to active duty service, nor was it caused by or aggravated by a service-connected disability.

The Veteran stated that his urinary incontinence started in 2000, and reported that he was told that it was secondary to prostate enlargement.  Post-service medical records show a history of urinary incontinence in the same timeframe.  In June 2011, a physician diagnosed the Veteran with hypertrophy of the prostate with urinary obstruction.  It was noted in December 2013 that the Veteran had benign prostatic hypertrophy with urinary outlet obstruction.  His post-service medical records are silent as to a connection between his urinary incontinence and a service-connected disability.

In May 2016, a VA examiner assessed the likely source of the Veteran's urinary incontinence as related to the benign prostatic hypertrophy and myelomalacia.  After taking a history and reviewing the claims file, the examiner indicated that, while urinary incontinence is sometimes an effect of Parkinson's Disease, the Veteran started suffering from incontinence before the onset of Parkinson's.  The examiner determined that the Veteran's urinary incontinence was less likely than not incurred in or caused by active duty service, or caused by or aggravated by a service-connected disability.  This determination was due to the fact that the Veteran reported his doctor attributing the incontinence to his benign prostatic hypertrophy.  The examiner added that incontinence may also be caused by the Veteran's myelomalacia, which is also not service connected.  Incontinence started in or around 2000, but the Veteran was not diagnosed with Parkinson's until 2014.  

The Board recognizes that the Veteran believes his urinary incontinence manifested as the result of active duty service or a service-connected disability.  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The etiology of urinary incontinence is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Both the VA examiner as well as the Veteran's own physician have determined that it is unrelated to his service and service connected disabilities.  Instead, his urinary incontinence is most likely associated with his non-service connected prostate condition and myelomalacia.  Furthermore, the manifestation of urinary incontinence is too far attenuated from his separation from service to be a direct consequence of active duty service.  

Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's urinary incontinence is related either to his military service or to his service-connected disabilities, the Board ultimately affords the objective medical evidence of record, which weighs against finding a connection between the Veteran's urinary incontinence and his service or his other service connected disabilities, greater probative weight than the lay opinions.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for urinary incontinence must be denied.



Right Ear Hearing Loss

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385  (2016).

On the entrance examination authorized audiological evaluation in September 1968 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0

On the separation examination authorized audiological evaluation in February 1972 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
10

The Veteran's medical records first address trouble with his ear in June 2010, when he complains of his right ear "draining" for approximately three days.  In January 2011, there is a note regarding a spontaneous healed right ear tympanic membrane perforation.  In March 2011, the Veteran's physician notes a right tympanic membrane perforation with a history of ear infections.  An audiogram around that time revealed normal to mild hearing loss in the right ear, and normal to moderate hearing loss in the left ear, with excellent speech recognition bilaterally.  Later that month, an audiologist notes that the perforation had healed.

In May 2011, the Veteran underwent a VA examination to assess his hearing.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
15

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  Upon review of the claims file, the examiner highlighted the Veteran's normal entrance and separation examinations, and noted no substantial threshold shift between the readings.  The examiner also cited two undated audiograms taken in service that revealed normal hearing bilaterally with no shifts comparing the two.  Service treatment records were silent for hearing loss or tinnitus complaints.  However, there was treatment in April 1970 for left ear pain without mention of right ear impairments.  The Veteran's right ear was clinically normal at the time.  The examiner determined that right ear hearing loss was less likely than not related to active duty service as separation and entrance examinations revealed normal hearing bilaterally with no significant threshold shift more than 10 dB.  Further, the examiner cited to the Veteran's history of post-service occupational noise exposure, as well as subsequent head injury as intervening causes.  Finally, the examiner discussed the lack of present medical evidence to support delayed-onset hearing loss based upon scientific knowledge at the time. 

In May 2016, the Veteran underwent a VA examination to assess his hearing.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
15
20

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.

The Veteran has a present disability of bilateral sensorineural hearing loss.  While service connection has been granted for the left ear, the examiner did not find such a connection for the right ear.  There was no threshold shift between the entrance and separation examination of greater than 10 dB.  There was no indication from the Veteran's record that hearing loss manifested within one year of separation from service.  The first record available shows an audiology consult in March 2011, which diagnosed bilateral hearing loss.  

While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The etiology of a hearing impairment is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Two VA examiners stated that, due to evidence of no major hearing loss between entrance and separation exams, as well as the lack of evidence of hearing loss within one year of discharge, the Veteran's right ear hearing loss is less likely than not related to active duty service.  Furthermore, the interceding damage to the Veteran's ear in March 2011, as well as history of occupational noise exposure and head injury, may provide an alternative etiology for his current hearing loss.  

While the Veteran states that he believes it to be related to military service, he is not competent to provide a medical nexus between the two events.  Thus, although the Board has carefully considered the lay contentions of record, the Board ultimately affords the objective medical evidence of record, which weighs against finding a connection between the Veteran's right ear hearing loss and his service, greater probative weight than the lay opinions.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for right ear hearing loss must be denied.


Increased Ratings

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Acquired Psychiatric Disorder

The Veteran contends that his acquired psychiatric disorder, diagnosed as adjustment disorder with mixed anxiety and depressed mood, is entitled to a rating in excess of 50 percent prior to May 19, 2016, and in excess of 70 percent thereafter.  After a thorough review of the evidence, the Board finds that such increased ratings are not warranted.

The Veteran's acquired psychiatric disorder is rated under Diagnostic Code 9440, 38 C.F.R. § 4.130.  Under the General Rating Formula for Mental Disorders, a 
50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Veteran's post-service medical records reflect that he started seeking treatment for his acquired psychiatric disorder in or around April 2015.  Records prior to that date are largely silent with respect to severity of his disability.  The Veteran engaged in individual and group therapy intermittently through, at least, 2016. 

The Veteran underwent his first VA examination with respect to this issue in January 2012.  The examiner diagnosed an adjustment disorder with mixed anxiety and depressed mood.  The Veteran's Global Assessment of Functioning (GAF) score was 62.  His adjustment disorder cause occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran denied past and present suicidal and homicidal ideation.  He suffered from symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, memory loss for names of close relatives, flattened affect, impaired judgment, impaired abstract thinking, and disturbances of motivation and mood.  The Veteran had some friends, and reported enjoying fishing at the time.

On May 19, 2016, a VA examiner reassessed the Veteran's acquired psychiatric disorder.  Since the last examination, the Veteran continued to suffer daily variable mental health symptoms.  He reported that his mood at times was depressed, and at other times anxious.  He reported that he suffered poor motivation due to the depression as well as the pain from the neuropathy, but then became anxious when he could not complete tasks.  He reported poor energy, as well as chronic sleep impairment.  He was socially isolated, and irritable, which negatively impacted his marriage.  The Veteran was recently banned from a carwash due to an altercation with an employee.  He reported previously enjoying fishing and camping, but no longer engaged in those activities due to his neuropathy.  He also reported intermittent suicidal ideation, but denied intent and homicidal ideation.  At the time, the Veteran was also diagnosed with a mild neurocognitive disorder that caused deficits in his attention skills, immediate memory for logically related material, and possible deficits in his ability to learn and recognize verbally presented material.  Overall, the examiner assessed occupational and social impairment with reduced reliability and productivity.  It was noted that he returned to psychiatry in 2015 due to anger and pain, and he admitted great difficulty at night due to ruminating thoughts, some of which included previous trauma he experienced.  He also admitted that, at night, his property reminded him of Vietnam, which caused flashbacks.  His symptoms included: depressed mood, anxiety, near-continuous panic or depression, chronic sleep impairment, memory impairment, circumstantial, circumlocutory or stereotyped speech, disturbances of motivation and mood, difficult in adapting to stressful circumstances, and suicidal ideation.  A private Disability Benefits Questionnaire (DBQ) dated April 2017 endorses symptoms largely consistent with this examination.

Prior to May 19, 2016, the Veteran's acquired psychiatric disorder manifested with symptoms that most closely approximated those of the 50 percent evaluation.  While the Veteran believes that he is entitled to a higher rating, his condition was not so severe at that time as to warrant a 70 percent.  The next highest evaluation is appropriate when there is occupational and social impairment that causes deficiencies in most areas.  At the time, the Veteran still engaged in hobbies, kept in contact with friends, and did not report a negative relationship with his wife.  He did not express suicidal or homicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

However, in the May 19, 2016 examination, the Veteran's acquired psychiatric disorder was markedly worse.  While he was not totally incapacitated, he did express intermittent suicidal ideation, and worsening of his social relationships, including with his wife.  He also expressed near-continuous panic or depression.  While he believes a rating in excess of 70 percent is warranted in this time, a 100 percent rating reflects a total occupational and social impairment due to symptoms such as: due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  While his condition was certainly more severe in this time, it does not rise to the level of a total impairment for rating purposes. 

The Board places greater probative weight on the medical evidence of record that discusses the Veteran's observable symptomatology due to his acquired psychiatric disorder.  Before May 19, 2016, this probative evidence demonstrated symptoms that rose to the type of impairment contemplated by the 50 percent rating.  Beginning May 19, 2016, the Veteran's observable symptomatology more closely approximated the impairment reflected in the 70 percent rating.  At no time did the evidence of record show that he was totally incapacitated, making a 100 percent rating appropriate.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an increased evaluation for his acquired psychiatric disorder must be denied.

Diabetes Mellitus

The Veteran's diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Pursuant to DC 7913, a 20 percent rating is warranted where the diabetes requires insulin and a restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Within the criteria for a 100 percent rating, "regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  This definition also applies to the "regulation of activities" criterion for a 40 percent rating under DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Moreover, medical evidence is required to support this criterion for a 40 percent rating.  Id. at 364.  In addition, although VA regulations generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, see 38 C.F.R. §§ 4.7, 4.21, those regulations do not apply where, as here, the conjunction "and" is used and the criteria are successive, with the criteria for the lower ratings encompassed within those for higher ratings.  Id. at 366; Tatum v. Shinseki, 23 Vet. App. 152, 155-56   (2009).

In this case, the evidence reflects that the Veteran's diabetes mellitus requires routine insulin and a restricted diet.  The dispositive question is therefore whether it also requires regulation of activities.  For the following reasons, the Board finds that it does not.

The Veteran's post-service medical records indicate ongoing treatment of diabetes mellitus, and note improvement with a controlled diet and medication.  The record does not, however, address physician-ordered regulation or restriction of activities due to his diabetes.

In July 2011, the Veteran underwent a VA examination to assess his diabetes mellitus.  The examiner noted date of onset as 2009 with evidence of elevated blood glucoses.  His diabetes was stable at the time of examination, and he took oral medication for control.  The Veteran was required to follow a restricted diet, but he did not have restricted activities.  There was no evidence of visual impairment, kidney disease, or amputation.  There was no functional effect on his usual occupation.

In May 2016, another VA examination assessed his diabetes mellitus.  The examiner noted that the Veteran was prescribed oral medications, but did not have a regulation of activities as a part of medical management of diabetes mellitus.  The Veteran visited his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than twice a month.  There were no hospitalizations noted for ketoacidosis or hypoglycemia.  The diabetes mellitus did not affect the Veteran's ability to work.  

While the Veteran may believe he is entitled to an increased evaluation for diabetes mellitus, the record does not support a 40 percent evaluation.  The Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  There is no evidence in medical records indicating that a doctor prescribed restricted activities due to his diabetes mellitus.  Self-limitation of activities is not the same as doctor-ordered regulation.  As such, the Board considers the medical evidence of record both credible and highly probative in determining the severity of the Veteran's diabetes and how those treatments apply to the rating schedule. 

The Board finds that the probative weight of the competent evidence of record weighs against an evaluation in excess of 20 percent for the Veteran's diabetes.  It is noted that separate symptomatology of the diabetes, including peripheral neuropathy, are separately rated and discussed.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an evaluation in excess of 20 percent for diabetes mellitus must be denied.

Bilateral Upper Extremity Peripheral Neuropathy

Diseases of the peripheral nerves are rated based on the degree of paralysis, neuritis, or neuralgia.  The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  In cases of incomplete paralysis under Diagnostic Code 8714, a 50 percent evaluation requires evidence of severe impairment of a dominant extremity, while a 30 percent rating is appropriate for moderate disability in the dominant extremity, and a 20 percent rating for mild.  In nondominant extremities, a 40 percent rating is appropriate for severe, 20 percent for moderate, and 30 percent for mild.

The terms "slight," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision.  Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

According to his post-service medical records, the Veteran was diagnosed with unspecified idiopathic peripheral neuropathy in June 2009.  It was described by the Veteran as a burning, tingling pain that started in the upper extremities and went to the lower extremities.  In July 2009, there was a working diagnosis of chronic inflammatory demyelinating polyneuropathy.  

In February 2010, the Veteran underwent a VA examination to assess his bilateral upper peripheral neuropathy.  The examiner reviewed a history of cervical imaging studies that showed moderate to severe loss of disc height in June 2009.  There were multilevel degenerative changes, severe central canal stenosis in some regions.  There was multilevel neural foraminal stenosis as well.  Imaging in July 2009 noted similar degenerative changes as previously noted.  There was a history of a spinal cord injury indicated in the assessment.  The symptoms of nerve damage began around August 2008, and involved both arms.  There was normal sensation found in the arms and hands.  The examiner found subjective arm neuropathy with no evidence of disease for the symptom on the exam with no increased sensitivity found.  Arm strength was normal.  There was insufficient medical evidence to support a valid diagnosis.  However, the examiner concluded that the neuropathy was less likely than not caused by his diabetes due to the involvement of his cervical spine condition as that was the likely etiology of the symptoms.  Furthermore, he had the symptoms of this neuropathy prior to the diagnosis of diabetes.

In October 2013, the Veteran's representative submitted a medical opinion from a private physician who had reviewed the file.  The physician noted that the Veteran complained of pain, numbness and paresthesia in all four extremities.  He referred to a June 2009 report that showed disc degeneration, but stated that the degeneration was not severe enough to explain all of the symptoms.  

In May 2016, another VA examination assessed his peripheral neuropathy.  He was diagnosed with peripheral neuropathy of the bilateral upper extremities.  The examiner opined that the neuropathy was likely multifactorial in etiology, which was also previously diagnosed as chronic relapsing inflammatory polyneuropathy and myelomalacia.  The examiner believed the sensory part of the neuropathy was caused by the diabetes, but the weakness likely due to the myelomalacia and cervical condition.  There was moderate numbness in the upper extremities, slightly diminished strength, normal reflexes, normal sensation, normal position sense, and no muscle atrophy.  The overall assessment was mild incomplete paralysis of the median nerve.

While the Veteran believes he is entitled to a higher evaluation for his bilateral upper extremity peripheral neuropathy, the competent medical evidence of record only establishes a mild impairment as due to his diabetes mellitus.  Two VA examinations have assessed the results of his neuropathy, and the most recent one distinguished between the weakness he experiences in his arms as attributable to non-service connected causes, and the sensory symptoms, which are caused by the diabetes.  

While the Veteran's private physician supported the connection between his neuropathy and diabetes, he did not provide information regarding the severity of his symptomatology that would warrant an increased evaluation, or fall within the parameters for a moderate overall assessment.  

Simply stated, the statements of the private physician do not provide a basis to find that the Veteran falls within the parameters for a moderate overall assessment.  All the reports support the current findings.  

The fact that the Veteran has a problem with this disability is not in dispute, it is simply a question of the level of disability.  

The remainder of the medical evidence of record similarly does not directly address the severity of his bilateral upper peripheral neuropathy that would allow the Board to raise his evaluation to the next level. 

The Board finds that the probative weight of the competent evidence of record weighs against an evaluation in excess of 20 percent for the Veteran's bilateral upper peripheral neuropathy.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an evaluation in excess of 20 percent for must be denied.

Bilateral Lower Extremity Peripheral Neuropathy

Diseases of the peripheral nerves are rated based on the degree of paralysis, neuritis, or neuralgia.  The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  In cases of incomplete paralysis under Diagnostic Code 8721, a 30 percent evaluation requires evidence of severe impairment, while a 20 percent rating is appropriate for moderate disability, and a 10 percent rating for mild.  

The terms "slight," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision.  Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

According to his post-service medical records, the Veteran was diagnosed with unspecified idiopathic peripheral neuropathy in June 2009.  It was described by the Veteran as a burning, tingling pain that started in the upper extremities and went to the lower extremities.  In July 2009, there was a working diagnosis of chronic inflammatory demyelinating polyneuropathy.  

In February 2010, the Veteran underwent a VA examination to assess his bilateral lower peripheral neuropathy.  The examiner reviewed a history of thoracic and lumbar imaging studies that showed multilevel degenerative changes in both regions of the spine.  There was multilevel neural foraminal stenosis as well.  Imaging in July 2009 noted similar degenerative changes as previously noted.  There was a history of a spinal cord injury indicated in the assessment.  The symptoms of nerve damage began around January 2009, and involved both legs.  The symptoms were numbness, pain, and tingling and burning.  There was abnormal sensation found in the legs and feet.  There was increased sensitivity to touch on the bilateral feet, in addition to mild weakness.  The examiner found sensory and motor leg neuropathy that preexisted the diagnosis of diabetes.  However, the examiner concluded that the neuropathy was less likely than not caused by his diabetes due to the involvement of his cervical spine condition as that was the likely etiology of the symptoms.  

In October 2013, the Veteran's representative submitted a medical opinion from a private physician who had reviewed the file.  The physician noted that the Veteran complained of pain, numbness and paresthesia in all four extremities.  He referred to a June 2009 report that showed disc degeneration, but stated that the degeneration was not severe enough to explain all of the symptoms.  

In May 2016, another VA examination assessed his peripheral neuropathy.  He was diagnosed with peripheral neuropathy of the bilateral lower extremities.  The examiner opined that the neuropathy was likely multifactorial in etiology, which was also previously diagnosed as chronic relapsing inflammatory polyneuropathy and myelomalacia.  The examiner believed the sensory part of the neuropathy was caused by the diabetes, but the weakness likely due to the myelomalacia and cervical condition.  There was moderate numbness in the lower extremities, slightly diminished strength, normal reflexes, normal sensation, normal position sense, and no muscle atrophy.  The overall assessment was mild incomplete paralysis of the femoral nerve.

While the Veteran believes he is entitled to a higher evaluation for his bilateral lower extremity peripheral neuropathy, the competent medical evidence of record only establishes a mild impairment as due to his diabetes mellitus.  Two VA examinations have assessed the results of his neuropathy, and the most recent one distinguished between the weakness he experiences in his legs as attributable to non-service connected causes, and the sensory symptoms, which are caused by the diabetes.  While the Veteran's private physician supported the connection between his neuropathy and diabetes, he did not provide information regarding the severity of his symptomatology that would warrant an increased evaluation, or fall within the parameters for a moderate overall assessment.  The remainder of the medical evidence of record similarly does not directly address the severity of his bilateral lower peripheral neuropathy that would allow the Board to raise his evaluation to the next level. 

The Board finds that the probative weight of the competent evidence of record weighs against an evaluation in excess of 10 percent for the Veteran's bilateral lower peripheral neuropathy.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an evaluation in excess of 10 percent for must be denied.

Parkinson's Disease

Ratings for Parkinson's Disease, known in VA regulations as "paralysis agitans," are assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8004 (2016).  Under this Diagnostic Code, a minimum 30 percent rating is for application when there are "ascertainable residuals" of the disability.  However, VA is required to also consider whether any of these residuals may be otherwise rated under a separate Diagnostic Code.  Potential residuals include, but are not limited to, loss of smell or taste (38 C.F.R. § 4.87a, Diagnostic Codes 6275, 6276), bladder or bowel dysfunction (38 C.F.R. §§ 4.114, Diagnostic Code 7332 & 4.115 Diagnostic Code 7542), disorders to the cranial nerves or nerves in the extremities (38 C.F.R. § 4.124a) or cognitive impairment (38 C.F.R. § 4.130, Diagnostic Code 9326). 

If there are identifiable residuals that can be rated under a separate Diagnostic Code, and the combined disability rating resulting from these residuals exceeds 30 percent, then these separate ratings will be assigned in place of the minimum rating assigned under Diagnostic Code 8004.  See also VA Adjudication Procedures Manual M21-1MR, Part III.iv.4.G.25.

The Veteran's post-service medical records indicate Parkinson's-like tremors in September 2012.  There were early indications of Parkinson's in February 2013 with hand pill rolling resting tremors.  These records reflect treatment with prescribed medication, with some lingering bradykinesia, unsteadiness, and mild right hand tremor in March 2013.  His physician noted unsteady gait that was complicated by his cervical fusion, as well as polyneuropathy.  In September 2015, it was noted that his condition seemed to stabilize with a slightly different medication regimen.

In a May 2016 VA examination, the Veteran demonstrated mild stooped posture and balance impairment, but not bradykinesia or slowed motion.  There was no loss of automatic movements, and no speed changes.  There was a mild tremor in his bilateral upper extremities, but not in his lower.  There was no loss of sense of smell, sleep disturbance, difficulty chewing/swallowing, urinary problems, constipation, or sexual dysfunction attributable to the Parkinson's Disease.  Hand tremors represented the majority of the functional impact of the condition.  The examiner noted that the Veteran has multiple medical problems with overlapping signs and symptoms, such as his spinal problems, diabetes, and neuropathy.  The origin of the signs and symptoms could not be determined without speculation.  As far as the Parkinson's, the Veteran had a resting tremor in both upper extremities.  His myelomalacia caused weakness in both the upper and lower bilateral extremities, and difficulty walking, which preceded the Parkinson's Disease, as did the urinary incontinence.

As such, the Veteran has not demonstrated other residuals not already contemplated in the 30 percent minimum rating for Parkinson's Disease that are not already encompassed by his other service connected, or non-service connected disabilities.  While the Veteran believes he is entitled to an increased rating due to his demonstrated symptomatology, he is not competent to distinguish symptoms of his multiple disabilities for the purposes of rating.  Separating the symptoms is a medical determination that must be made by competent medical professionals.  To compensate for the same symptomatology would constitute pyramiding, which is not allowed under VA regulations.  Thus, the Board places more probative weight on the competent medical evidence of record that discusses symptomatology specific to Parkinson's Disease and its residuals in the evaluative process.

Again, the fact that he has a problem with this disability is not in dispute, it is simply the level that is at question. 

The Board finds that the probative weight of the competent evidence of record weighs against an evaluation in excess of 30 percent for the Veteran's Parkinson's Disease.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an evaluation in excess of 30 percent for must be denied.

Earlier Effective Date

The effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (b)(2)(i) (2016).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2016).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2016).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

A reasonably-raised claim remains pending until there is either recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent "claim" for the same disability.  See Ingram v. Nicholson, 21 Vet. App. 232 (2007); Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006); Myers v. Principi, 16 Vet. App. 228, 229 (2002); see also 38 C.F.R. § 3.160(c).

Bilateral Upper and Lower Extremity Peripheral Neuropathy

The Veteran contends that he is entitled to an effective date earlier than September 19, 2009 for his grant of service connection for bilateral upper and lower extremity peripheral neuropathy.  

The Veteran separated from active service in February 1972.  He submitted a claim of entitlement to service connection for diabetes mellitus and peripheral neuropathy secondary to diabetes mellitus on September 19, 2009.  Although the evidence of record shows that the problem arose variably in July or August 2009, such information is not required in order to conclude that the September 19, 2009 date selected by the RO is the earliest possible effective date.  Even with the entitlement arising prior to September 19, 2009, the date of the claim remains the later of the two dates.  As such, the correct effective date as provided by 38 C.F.R. § 3.400(b)(2), is September 19, 2009, the date of the claim filed.  Evidence showing that the condition existed prior to filing a claim does not entitle the Veteran to an earlier effective date.

The Board has also considered whether any evidence of record prior to September 19, 2009 could serve as an informal claim to entitle the Veteran to an earlier effective date.  In this regard, any communication or action indicating intent to apply for one or more benefits under the laws administered by VA would constitute an informal claim.  Such informal claim must identify the benefit sought.  However, after reviewing the record, the Board concludes that there is no testimonial document submitted prior to September 19, 2009 that indicates an intent to pursue a claim of entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy.

In sum, the presently assigned effective date of September 19, 2009, is appropriate and there is no basis for an award of service connection for bilateral upper and lower extremity peripheral neuropathy prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim of entitlement to an earlier effective date must be denied.

Parkinson's Disease

The Veteran contends that he is entitled to an effective date earlier than September 19, 2009 for his grant of service connection for bilateral upper and lower extremity peripheral neuropathy.  After a thorough review of the evidence, the Board finds that September 19, 2009 was the proper effective date for his claim.

The Veteran separated from active service in February 1972.  He submitted a claim of entitlement to service connection for Parkinson's Disease on December 7, 2012.  Although the evidence of record shows that the problem arose around September 2012, such information is not required in order to conclude that the December 7, 2012date selected by the RO is the earliest possible effective date.  Even with the entitlement arising prior to December 7, 2012, the date of the claim remains the later of the two dates.  As such, the correct effective date as provided by 38 C.F.R. § 3.400(b)(2), is December 7, 2012, the date of the claim filed.  Evidence showing that the condition existed prior to filing a claim does not entitle the Veteran to an earlier effective date.

The Board has also considered whether any evidence of record prior to December 7, 2012could serve as an informal claim to entitle the Veteran to an earlier effective date.  In this regard, any communication or action indicating intent to apply for one or more benefits under the laws administered by VA would constitute an informal claim.  Such informal claim must identify the benefit sought.  However, after reviewing the record, the Board concludes that there is no testimonial document submitted prior to December 7, 2012 that indicates an intent to pursue a claim of entitlement to service connection for Parkinson's Disease.

In sum, the presently assigned effective date of December 7, 2012, is appropriate and there is no basis for an award of service connection for Parkinson's Disease prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim of entitlement to an earlier effective date must be denied.

ORDER

Entitlement to service connection for urinary incontinence is denied.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to an initial rating for an acquired psychiatric disability in excess of 50 percent prior to May 19, 2016, and a rating in excess of 70 percent since May 19, 2016, is denied.

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus is denied.  

Entitlement to an initial rating in excess of 20 percent for bilateral upper extremity peripheral neuropathy is denied.  

Entitlement to an initial rating in excess of 10 percent for bilateral lower extremity peripheral neuropathy is denied. 

Entitlement to an initial rating in excess of 30 percent for Parkinson's Disease is denied.  

Entitlement to an effective date earlier than September 19, 2009 for bilateral upper and lower extremity peripheral neuropathy is denied.

Entitlement to an effective date earlier than December 7, 2012 for Parkinson's Disease is denied.


REMAND

Unfortunately, remand is necessary to fully adjudicate the remaining issues on appeal.  Unfortunately, it does not appear that the Veteran was provided an examination to assess his claims for service connection for hypertension and deep vein thrombosis.  There is evidence of record demonstrating that these are all present disabilities with an indication of relation to his service in Vietnam.  As such, the appropriate examinations must be afforded upon remand.  McLendon v. Nicholson, 20 Vet. App. 79, 82-3 (2006).  

Furthermore, the examinations afforded for ischemic heart disease and lower leg lesions were inadequate.  The examination for ischemic heart disease failed to consider notations in the Veteran's medical record regarding a history of atherosclerotic heart disease, which is encompassed in ischemic heart disease.  The examiner simply noted no present diagnosis, and no response was provided for the remainder of the examination.  The examination for lower leg lesions failed to address the positive evidence of record suggesting secondary service connection for the lesions due to diabetes and neuropathy.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Finally, the issue of TDIU must be readjudicated as it is intertwined with the results of the remanded issues.

Accordingly, the case is REMANDED for the following action:

1. The RO should make all reasonable efforts to obtain all medical and/or treatment records related to the Veteran's lower leg lesions, atherosclerotic heart disease, hypertension, and deep vein thrombosis since May 2016.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file

2. Schedule the Veteran for a VA examination to determine the current nature, severity and etiology of his lower leg lesions, atherosclerotic heart disease, hypertension, and deep vein thrombosis.  The examiner should review the entire claims file, with particular attention to any lay statements as to etiology, as well as private physician opinions regarding the nexus element.  The examiner should advance an opinion as to the following:

(a).  Is it at least as likely as not (i.e. a probability of 50 percent or more) that his lower leg lesions had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service.

(b).  Otherwise, is it at least as likely as not (i.e. a probability of 50 percent or more) that his lower leg lesions were either caused by or aggravated by a service-connected disability.
   
(c).  Is it at least as likely as not (i.e. a probability of 50 percent or more) that his atherosclerotic heart disease had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service.
   
(d).  Is it at least as likely as not (i.e. a probability of 50 percent or more) that his hypertension had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service.
   
(e).  Is it at least as likely as not (i.e. a probability of 50 percent or more) that his deep vein thrombosis had its onset during active service or within one year of separation from service, otherwise resulted from active military service, or was caused by or aggravated by a service-connected disability.

The examination report should specifically state that such a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims of service connection for lower leg lesions, atherosclerotic heart disease, hypertension, and deep vein thrombosis.  

4.  Following completion of the foregoing, the AOJ should readjudicate the issue of TDIU with consideration to the combined effect of the Veteran's service connected disabilities.  

5.  If any issue claimed remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


